[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff Patsy Liucci brings this action seeking a writ of mandamus ordering the defendant zoning board of appeals of the town of Suffield to issue a variance of the town zoning regulations pertaining to a parcel of land owned by him in the town.
This case was consolidated with the plaintiff's appeal of the decision of the defendant board, and the court heard evidence and argument in both cases together.
The court's decision on the administrative appeal is dispositive of the issues in this case in favor of the defendant board. See Liucci v. ZoningBoard of Appeals of Suffield, Superior Court, judicial district of Hartford, Docket No. CV99 059 27 90 (July 27, 2000, Maloney, J.).
Judgment shall enter in favor of the defendant.
Maloney, J.